DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The examiner notes the present application claims priority to provisional 62/595,424 filed on 12/06/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.
Non-patent literature references Cite No. 029-039 (07/31/2020 IDS) cite to “co-pending
applications”. It is noted 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.). In the present application, applicant has provided materials corresponding to the “co-pending applications” and those materials have been considered.
If material other than the specification, including the claims, and drawings in the file of a U.S.
patent application is being cited in an IDS, the IDS must contain a legible copy of such material. See 37

It is noted that when citing to a pending U.S. patent application that has been published under 35 U.S.C. 122(b) (eighteen-month publication), the USPTO prefers that the citation be to the patent
application publication (by publication number) rather than to the application itself (by application
number).

Specification
The use of terms, such as Illumina, which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-79 and 81-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 70-79, and 81-93, claims 71-79 and 81-93 depend from claim 70, claim 70 is interpreted as requiring the use of a modification dependent restriction enzyme to fragment nucleic acid sequences at sites at or in proximity to nucleotide analogs and the analogs present in the sequence is understood in view of the instant specification as being the modification recognized by the modification dependent restriction enzyme. While the instant specification does provide non-limiting examples of restriction enzymes (see paragraph [0059]), the dependent claims require methylation dependent restriction enzymes (claim 80), more specifically methylation of cytosine in view of MspJI (claim 94). From the provided examples, DpnI, DpnII, MboI and Sau3AI are restriction enzymes that fragment in the presence of methylated adenine; additionally, Fnu4HI is not considered a modification dependent restriction enzyme (see NEB attachment). Given the broad scope, the claim encompasses any modification dependent restriction enzyme, including enzymes that may recognize phosphorothioation of non-bridging oxygen in DNA linkages, exocyclic amino modification, glycosylated nucleotides and other enzyme described in Loenen and Raleigh (The other face of restriction: modification-dependent enzymes”, Nucleic Acids Res, 2014 Jan 1, 42(1), 56-69). There is not sufficient guidance in the instant specification how methylation dependent restriction enzymes or those described by Loenen and Raleigh may be used to identify other modification 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-81 and 83-94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 70, the claim recites “in proximity to”. It is unclear to what extent “in proximity to” entails (i.e., 1, 2, 3, 4, 5, 6… nucleotides from the recognition site). The applicant is encouraged to amend “in proximity to” to reflect the limitation stated in claim 82. Note, claims 71-81 and 83-94 are also rejected under 35 U.S.C. 112(b) for the same reason due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 70, 72, 79, 80, 83, 88 and 94 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McKernan (US 20140335569 A1).
	Regarding claims 70, 79, 80 and 94, McKernan teaches a method for processing nucleic acid molecules comprising: amplifying nucleic acid molecules in the presence of methylated nucleotides (i.e., methylated cytosine); using methylated dependent restriction enzyme MspJI to fragment the amplified nucleic acid molecules comprising methylated cytosine; and barcoding the fragmented nucleic acid molecules. See paragraphs [0055], [0057], [0061], [0070] and Example 2 and 3.
	Regarding claim 72, McKernan teaches using a high-fidelity polymerase for amplification. See paragraph [0070] and Example 2 and 3.
	Regarding claim 83, McKernan teaches fragmentation using modification dependent restriction enzyme is performed at a temperature between 15-75 degrees Celsius. See paragraphs [0144]-[0151] and Example 2.
	Regarding claim 88, McKernan teaches sequencing the nucleic acid fragment molecule that comprises the barcode molecule. See paragraph [0065] and Example 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 70, 72, 73, 81, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over McKernan (US 20140335569 A1).
	Regarding claim 70, 72, 73, 81 and 82, McKernan teaches a method for processing nucleic acid molecules comprising: amplifying nucleic acid molecules in the presence of methylated nucleotides (i.e., methylated cytosine); using methylated dependent restriction enzyme MspJI to fragment the amplified nucleic acid molecules comprising methylated cytosine; and barcoding the fragmented nucleic acid molecules. See paragraphs [0055], [0057], [0061], [0070] and Example 2 and 3.
Regarding claim 72 and 73, McKernan teaches using phi29 as the high-fidelity polymerase for amplification. See paragraph [0070] and Example 2 and 3. 
	While McKernan fails to teach using phi29 in the same embodiment that maps to claim 70, McKernan does use Q5 polymerase, i.e., a functionally equivalent polymerase.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to substitute the Q5 polymerase with phi29 as used in the method taught by McKernan. One would be motivated to make such a modification to maximize functionality and universality of the method by providing the ability to utilize a plurality of high-fidelity polymerizing enzymes. The suggested modification would possess reasonable expectancy of success as Q5 and phi29 are considered functionally equivalent as demonstrated by McKernan.
Regarding claims 81 and 82, McKernan teaches modification dependent restriction enzymes possess the ability to fragment nucleic acid molecules comprising nucleotide analogs (e.g., methylated nucleotides) at the location or up to 10 nucleotide bases from the nucleotide analogs. See paragraph [0057] and Example 2.
	While McKernan fails to teach a working example of modification dependent restriction enzymes possessing the presented limitation, one of ordinary skill in the art would recognize modification dependent restriction enzymes taught by McKernan encompass the present limitation. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the modification dependent restriction enzyme to fragment at or up to 10 .
	
Claims 70, 71, 74-78, 84-87, and 89-93 are rejected under 35 U.S.C. 103 as being unpatentable over McKernan (US 20140335569 A1) in view of Abate (US 20170009274 A1).
Regarding claims 70, 71, 74-78, 84-87, and 89-93, McKernan teaches a method for processing nucleic acid molecules comprising: amplifying nucleic acid molecules in the presence of methylated nucleotides (i.e., methylated cytosine); using methylated dependent restriction enzyme MspJI to fragment the amplified nucleic acid molecules comprising methylated cytosine; and barcoding the fragmented nucleic acid molecules. See paragraphs [0055], [0057], [0061], [0070] and Example 2 and 3.
Regarding claim 71, while McKernan falls silent to teach the amplification reaction is performed within the recited temperature range, one of ordinary skill in the art would recognize phi29 is well-associated with isothermal amplification reactions, i.e., reactions performed with a temperature range encompassed by the present limitation.
Abate teaches phi29-associated isothermal amplification reactions are incubated at 30 degrees Celsius. See paragraph [1181].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the amplification reaction parameters used in the method of McKernan with the isothermal amplification reaction parameters taught by Abate. One would have been motivated to execute such a substitution as nucleic acid amplification at a constant temperature compared to 
Regarding claim 74, 89 and 90, while McKernan falls silent to teach partitions, McKernan does suggests the use of emulsion-based PCR as a viable route for executing fragmentation and sequencing assays. See paragraph [0051].
Abate teaches methods for processing and analyzing nucleic acid molecules related to fragmented barcodes can be performed in partitions (i.e., droplets or wells). See paragraphs [0080], [0099], [0129] and [0199].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of McKernan to be performed in droplets or wells as taught by Abate. One would have been motivated to make the suggested modification as such partitions are known to provide well-controlled environments for micro- or nano-scaled reactions, including amplification, fragmentation and barcoded sequencing, to minimize contamination.
Regarding claims 75 and 76, while McKernan falls silent to teach performing nucleic acid amplification (i.e., PCR or isothermal amplification) on barcoded fragments, one of ordinary skill would recognize amplifying nucleic acid fragments comprising barcode sequences is a well-known step executed prior to sequencing as it allows for sufficient sample count and readings. Additionally, McKernan teaches various amplification reactions that are well-known in the art. See paragraph [0051] and Example 2.
Abate teaches amplifying nucleic acid fragments comprising barcoded sequences using PCR. See paragraphs [0134] and [0197].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of McKernan to include the nucleic acid fragment barcode amplification step used in the method taught by Abate. One would have been motivated to make the suggested modification, as previously emphasized, providing a sample comprising a plurality of amplified 
Regarding claims 77 and 78, while McKernan falls silent to teach working embodiments and/or examples of the nucleic acid molecule originating or released from cells, McKernan does teach various types of samples, including cells, that can be used in the method taught by the reference. See paragraph [0067]. Additionally, an artisan in the field would readily understand the use of single cells and performing lysis by means of sourcing target nucleic acids especially when performing barcoded sequencing.
Abate teaches target nucleic acid molecules used for barcoded sequencing can originate from cell lysis and acknowledges this practice is commonly known when targeting nucleic acids embedded in cells. See paragraphs [0335]-[0339].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the sample used in the method of McKernan with cells and subsequent lysis to liberate target nucleic acids as taught by Abate. One would have been motivated to execute such a modification as an artisan would understand when performing barcoded sequencing to identify/track the origin of target nucleic acid molecules, the use of single cells and cell lysis is commonly practiced. Additionally, given where the target is associated with various diseases and aliments, this modification would provide as a useful diagnostic tool. The suggested modification would have reasonable expectancy of success as both references teach their methods can be practiced using of cells.
Regarding claims 84-86, McKernan falls silent to teach barcode molecules coupled to gel beads and subsequently released prior to barcoding the nucleic acid fragments.
Abate teaches barcode molecules can be coupled and released from gel beads to allow for adequate target interaction or attachment.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the delivery method of barcode sequences to fragmented nucleic acids used 
Regarding claim 87, while McKernan falls silent to teach the barcode sequences comprise a common barcode sequence and unique molecular identifier (UMI) sequences, an artisan would readily recognize barcode sequences to instinctively comprise UMIs as one of their well-known roles are to aid in identifying the target’s originating sample/cell.
Abate teaches barcode molecular sequences comprise a common barcode sequence and UMIs. See paragraph [0116].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the barcode sequences used in the method of McKernan to include a common barcode sequence and UMIs as taught by Abate. One would have been motivated to execute the suggested modification as barcodes can express a common sequence (e.g., universal priming sites) and UMIs which allows for efficient amplification and molecular tracking, respectively.
Regarding claims 91 and 92, McKernan falls silent to teach the technique of attaching barcode molecules to nucleic acid fragments is ligation at a temperature between the claimed range.
	Abate teaches one can ligate barcode molecules to nucleic acid fragments at 25 degrees Celsius. See paragraphs [0134] and [1391].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to substitute the barcode-to-nucleic acid fragment attachment method used by McKernan with the ligation approach as taught by Abate. One would have been motivated to perform the 
Regarding claim 93, McKernan falls silent to teach the limitation of the instant claim.
	Abate teaches the primers that amplify the target can be barcoded as encompassed by the instant claim.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of McKernan with the barcode-primer amplification technique used in the method of Abate. One would have been motivated to make the suggested modification as it would allow for the amplicons to have the barcode sequence incorporated into the target sequence as suggested by Abate. See paragraph [0133].

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached at (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.J.O./
Patent Examiner, Art Unit 1635                                                                                                                                                                                                
/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634